 In the Matter of BRIDGEPORT BRASS ORDNANCE PLANTandINTERNA-TIONAL UNION OF MINE, MILL AND SMELTER WORK iS, AFFILIATEDWITH THE CONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. R-40 018.-Decided October 27, 1942Jurisdiction:ordnance manufacturing industry.Investigation and Certification of Representatives:ire to reply to union's request for recognition; temporary employees having apossibilityof obtaining permanent status held eligible to vote; electionnecessary.Unit Appropriatefor CollectiveBargaining:proposed industrial unit foundappropriate notwithstanding request of craft organization for unit confined toemployees in power, maintenance, and maintenance and tool departments.Mr. Mead W. BatchelorandMr. Paul M. Fifer,of Indianapolis,Ind., for the Company.Mr. Angelo VerduandMr. Powers Hapgood,of Indianapolis, Ind.,for the C. I. O.Mr. M. W. WinkoandMr. Albert Ackeret,of Indianapolis, Ind.,andMr. Paul R. Hutchings,ofWashington, D. C., for the MetalTrades Department and the I. A. M.Mr. Louis A. Pontello, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon amended petition filed by International Union of Mine, Milland Smelter- Workers, affiliated with the Congress of IndustrialOrganizations, herein called the C. ,I. O.; alleging that a questionaffecting commerce had arisen concerning the representation ofemployees of the Bridgeport Brass Ordnance Plant, Indianapolis,Indiana, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeArthur R. Donovan, Trial Examiner. Said hearing was held atIndianapolis, Indiana, on September 28, 1942.The Company, theC.LO., the International Association of Machinists, affiliated with45 N. L. R. B., No. 17.84 BRIDGEPORTBRASS ORDNANCE PLANT85the American Federation of Labor, herein called the I. A. M., and theMetal Trades Department of the American Federation of Labor,herein called the Metal Trades Department,' appeared, participated,and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and,--to introduce evidence bearing,.on theissues.At the hearing the Trial Examiner granted a motion of theC. I. 0. to amend its petition in order to set forth correctly thedesired unit.The Trial. Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.The C. I. O.and the I. A. M. filed briefs which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYBrideport Biass,Qrdilance Plant, located in Indianapolis, Indiana,isa United States Government owned plant, but was built and isbeing operated by the Bridgeport Brass Company, Bridgeport, Con-necticut, under a cost "plus fixed-fee operation contract.The planthas used approximately $3,000,000 worth of copper and $1,000,000worth of zinc since it first went into operation in March 1942.Al-most all the raw material used by the plant is obtained from sourcesoutside the State of Indiana.Since March 1942, the plant has manu-factured castings, strips for shell casings and discs valued in excessof $4,000,000.Approximately 80 percent of the finished products isshipped to the States of Missouri and Pennsylvania, and about 20percent is shipped to points within the State of Indiana.All of theraw materials, equipment, and the finished products are the propertyof the United States Government.II.THE ORGANIZATIONS INVOLVEDInternational Union of Mine, Mill and Smelter Workers is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.InternationalAssociation of Machinists is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.Metal Trades Department of the American Federation of Laborcomprises various crafts affiliated with the American Federation ofLabor, which admit to-membership employees of the Company.iThe Metal Trades Department intervened in this proceeding on behalf of all its affiliatedcrafts. 86DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONBy letter dated July 23, 1942, the C. I. 0. advised the Companythat it represented a majority of the Company's, production andmaintenance employees and requested the Company to recognize it asthe exclusive bargaining agency for such employees.The Companyreceived the letter, but it did not make an official reply. ' At thehearing the Company took the position that it could not bargain with .any labor organization until it was instructed to do so by the WarDepartment or any authorized governmental agency..A report of the Regional Director, introduced. into evidence, and -a statement of the Trial Examiner, disclose that the C. I. 0. repre-sents a substantial number of employees in the unit hereinafterfound to be-appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe C. I. 0. urges that all employees of the traffic, power, main-metal, casting, saw, rolling mill,production control, fabricating engineering, maintenance and tool,manufacturing-fabricating, salvage, inspection, packing and ship=ping, and warehouse departments, excluding, the employees of thepersonnel, maintenance engineering, and guards departments, officeclerks, and supervisory employees, constitute a single -unit appro-priate for the purpose of collective bargaining.The I. A. M. requestsa separate unit for all the employees of the power, maintenance, andmaintenance and tool departments.The Metal Trades Departmentcontends that the appropriate unit should be identical with the unitalleged as appropriate by the C. I. 0. with the exception that the-power, maintenance, and maintenance and tool departments shouldbe in a separate unit as contended by the I. A. M. The Companytakes no position with reference to the unit.There are approximately 1,200 production and maintenance em-ployees, approximately 323 of whom are employed in the departmentsThe C. I. 0 presented 726 authorization cards,which were all dated in 1942, except forsome cards which were undated,581 of the cards bore the apparently genuine signaturesof employees on the Company'spay roll submitted on September 8, 1942.There aceapproximately 1200 employees in the unit claimed by the C. I. O.The I. A. M presented to the Regional Director 1,01 authoiizatcon cards, which wereall dated in 1942, except some that were undated , 83 of the cards bore apparently genuinesignatures of employees on the Company's pay roll submitted to the Regional Director onSeptember 8, 1942.There are approximately 323 employees in the unit claimed by theIA.M Of the cards submitted by the I A. M , all but 9 or 10 are in the unit claimedby It. BRIDGEPORT BRASS ORDNAIVCE PLANT87claimed by the J. A. M. - The plant involved herein is engaged, inthemanufacture of ordnance.The employees of the departmentswhich the C. I. O. desires to include in the appropriate unit are ofvarious skills and they are all engaged in production-and maintenancework.All of the production and maintenance departments areclosely related and interdependent.The record indicates that theemployees of the power, maintenance, and maintenance and tooldepartments work as maintenance employees and as such, do notpossess any greater degree of skill than the employees of other depart-ments.There are engineers, boiler tenders, and various otheremployee classifications engaged in work in the power department.There are some 270 employees of various skills in the maintenancedepartment who are engaged in maintaining the plant and supplyingthenecessary parts for its upkeep.Various classifications ofemployees, namely, blacksmiths, carpenters, electricians, 'boring milloperators, ironworkers,machinists,millwrights,metal workers,painters; tinsmiths, oilers, and various other classifications, work inthe maintenance department.The maintenance and tool departmentmaintains the presses, repairs tools, and makes dies.Electricians,machinists, millwrights; oilers, and tool and die makers, are amongthe employees engaged in work in this department.-There is no history of collective bargaining-at this plant, but therecord indicates that the C. I. O. has a contract with the Companyat its Bridgeport, Connecticut, plant, which contract covers all pro-duction and maintenance employees.A -representative 'of the Com-pany testified that the contract covered all of the departments whichare included in the alleged unit of the C. I. O. . The labor policiesof the plant involved herein and of the Bridgeport plant are formu-lated by the same group of company officials.There is no essential distinction between the employees that theI.A. M. seeks to represent and the rest of the employees in the plant.There are many categories of employees, but all are engaged generallyin production and maintenance work.The employees in the depart-ments sought to be segregated by the I. A. M. do not constitute sucha coherent group that they can be appropriately set up as a distinctbargaining unit.In addition, the I. A. M. made no representationshowing as to the power department, and a very unsubstantial show-ing in the maintenance and tool department.There has been nocollective bargaining at the plant, and the history of collective bar-gaining at the, Bridgeport plant has been on an industrial basis.For these reasons, we find no merit in the contention of the I. A. M.for a unit of employees of the power, maintenance, and maintenanceand tool departments.- 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe parties agreed to exclude,timekeepers, employees of the per-sonnel,maintenance engineering, and guards departments, officeclerks, and supervisory employees.We shall exclude all-these em-ployees from the unit.There is some question as to the supervisorystatus of the chief inspector and 3 or 4 women who act as so-calledsupervisors in the inspection department, which employs about 63female inspectors.The record shows that the chief inspector is incharge of the department, although he does not have authority tohire and discharge.. The 3 or 4 so-called supervisors instruct inspec-tion employees and check their work.We shall exclude the chief -inspector and the 3 or 4 women supervisors, since it appears that theirduties are essentially of a supervisory nature.We find that all employees of the traffic, power, maintenance,stockroom, sweepers, metal, casting, saw, rolling mill, productioncontrol, fabricating engineering, maintenance and tool, manufactur-ing-fabricating, salvage, inspection, packing and shipping, andwarehouse departments, exchuling the employees of the personnel,maintenance engineering, and guards departments, timekeepers,supervisory employees, the chief inspector, and the three or fourfemale supervisors of the inspection department, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERDIINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll- period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forthin the Direction.The Company contends that approximately 32 employees, whowere informed upon being hired of the temporary nature of theirwork, should be excluded from voting in the election.The C. I. 0.contends that these temporary employees should be permitted to vote.The Metal Trades Department remains neutral on this matter.Anofficial of the Company testified that he did not know how long theseemployees would be with the Company but that it was possible thatthey may obtain a permanent status after having obtained 3 months'service with the Company.Under these circumstances, we find thatsuch employees are entitled to participate in the determination ofrepresentatives.At the hearing, the I. A. M. and the Metal Trades Departmentagreed that in the event the unit sought by the C.- I. 0. should befound appropriate they desired that the Metal Trades Department BRIDGEPORT BRASS ORDNANCE PLANT89be placed on the ballot and that the name of the I. A. M. be omitted.In view of our finding as to the appropriate unit, we shall omit thename of,the I. A. M. from the ballot, but we shall permit the MetalTrades Department to appear thereon, pursuant to its request, as"MetalTradesDepartment and its affiliated organizations ofthe A. F. L."DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Bridgeport BrassOrdnance ,Plant, Indianapolis, Indiana, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Eleventh Region, acting inthismatter as agent for the' National Labor Relations Board andsubject to Article III, Section 10, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including temporaryemployees and further including employees who did not work duringsuch pay-roll period because they were ill or on vacation or in theactivemilitary service or training of the United States, or tein-porarily laid off, but excluding employees who have since quit orbeen discharged for cause, to determine whether they desire to berepresented by International Union of Mine, Mill and -SmelterWorkers, C. I. 0., or by Metal Trades Department and its affiliatedorganizations of the A. F. L., for the purposes of collective bargaining,or by neither:MR. GERARD D. RLILLY took no part in the consideration of- theabove Decision and Direction of Election.